UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 5079 John Hancock Tax-Exempt Series (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette Senior Counsel and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: Au gust 31 Date of reporting period: August 31, 2008 ITEM 1. REPORT TO SHAREHOLDERS. Discussion of Fund performance By MFC Global Investment Management (U.S.), LLC Municipal bonds weathered a difficult environment to post positive results for the year ended August 31, 2008. Mortgage-related losses led to credit rating downgrades for municipal bond insurers. The ensuing credit concerns, along with an exodus of non-traditional municipal investors such as hedge funds, led to a sell-off in the municipal market in early 2008. However, municipal bonds enjoyed a recovery during the last six months of the period. The U.S. economic slowdown had a negative impact on tax revenues in New York. The state will face greater budgetary challenges in the next fiscal year as layoffs and a dearth of bonuses on Wall Street have further eroded income tax revenues for both the state and New York City. Municipal bonds weathered a difficult environment to post positive results for the year ended August 31, 2008. Fund performance For the year ended August 31, 2008, John Hancock New York Tax-Free Income Funds Class A, Class B and Class C shares posted total returns of 3.73%, 3.01% and 3.01%, respectively, at net asset value. By comparison, Morningstars muni New York long fund category produced an average return of 2.39%, while the Lehman Brothers Municipal Bond Index returned 4.48%. The key behind the Funds outperformance of its Morningstar peer group average was its higher credit quality. With credit spreads  the difference between the yields of higher-and lower-quality bonds  widening significantly during the period, the portfolios emphasis on higher-quality securities enhanced results relative to its peer group. The portfolios limited exposure to insured bonds also provided a lift to performance during the implosion in the municipal insurance industry. Bonds that finance essential services, such as water and sewer, were among the better performers in the portfolio for the 12-month period, along with education and general obligation bonds. The weakest performers were industrial development bonds, which tend to be lower-quality securities with greater economic sensitivity. This commentary reflects the views of the portfolio managers through the end of the Funds period discussed in this report. The managers statements reflect their own opinions. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Past performance is no guarantee of future results. Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. 6 New York Tax-Free Income Fund | Annual report A look at performance For the periods ended August 31, 2008 Average annual returns (%) Cumulative total returns (%) with maximum sales charge (POP) with maximum sales charge (POP) SEC 30-day yield (%) Inception Since Since as of Class date 1-year 5-year 10-year inception 1-year 5-year 10-year inception 8-31-08 A 9-13-87 0.96 3.12 3.71  0.96 16.62 43.91  4.06 B 10-3-96 1.96 3.00 3.60  1.96 15.95 42.45  3.55 C 4-1-99 2.01 3.35  3.51 2.01 17.93  38.37 3.55 Performance figures assume all distributions are reinvested. Public offering price (POP) figures reflect maximum sales charges on Class A shares of 4.5% and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective July 15, 2004. The Class B shares CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectus for the Fund and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The net expenses equal the gross expenses and are as follows: Class A  1.03%, Class B  1.73%, Class C  1.73%. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Funds current performance may be higher or lower than the performance shown. For current to the most recent month end performance data, please call 1-800-225-5291 or visit the Funds Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Please note that a portion of the Funds income may be subject to taxes, and some investors may be subject to the Alternative Minimum Tax (AMT). Also note that capital gains are taxable. The Funds performance results reflect any applicable expense reductions, without which the expenses would increase and results would have been less favorable. Annual report | New York Tax-Free Income Fund 7 A look at performance Growth of $10,000 This chart shows what happened to a hypothetical $10,000 investment in New York Tax-Free Income Fund Class A shares for the period indicated. For comparison, weve shown the same investment in the Lehman Brothers Municipal Bond Index. With maximum Class Period beginning Without sales charge sales charge Index B 2 8-31-98 $14,245 $14,245 $16,094 C 2 4-1-99 13,837 13,837 15,662 Assuming all distributions were reinvested for the period indicated, the table above shows the value of a $10,000 investment in the Funds Class B and Class C shares, respectively, as of August 31, 2008. The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge effective July 15, 2004. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. Lehman Brothers Municipal Bond Index is an unmanaged index that includes municipal bonds and is commonly used as a measure of bond performance. It is not possible to invest directly in an index. Index figures do not reflect sales charges, which would have resulted in lower values if they did. 1 NAV represents net asset value and POP represents public offering price. 2 No contingent deferred sales charge applicable. 8 New York Tax-Free Income Fund | Annual report Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ▪ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ▪ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about your funds actual ongoing operating expenses, and is based on your funds actual return. It assumes an account value of $1,000.00 on March 1, 2008 with the same investment held until August 31, 2008. Account value Ending value Expenses paid during on 3-1-08 on 8-31-08 period ended 8-31-08 1 Class A $1,000.00 $1,045.20 $5.35 Class B 1,000.00 $1,041.50 8.93 Class C 1,000.00 $1,041.50 8.93 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at August 31, 2008, by $1,000.00, then multiply it by the expenses paid for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Annual report | New York Tax-Free Income Fund 9 Your expenses Hypothetical example for comparison purposes This table allows you to compare your funds ongoing operating expenses with those of any other fund. It provides an example of the Funds hypothetical account values and hypothetical expenses based on each classs actual expense ratio and an assumed 5% annualized return before expenses (which is not your funds actual return). It assumes an account value of $1,000.00 on March 1, 2008, with the same investment held until August 31, 2008. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during on 3-1-08 on 8-31-08 period ended 8-31-08 1 Class A $1,000.00 $1,019.90 $5.28 Class B 1,000.00 1,016.40 8.82 Class C 1,000.00 1,016.40 8.82 Remember, these examples do not include any transaction costs, such as sales charges; therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Funds annualized expense ratio of 1.04%, 1.74% and 1.74% for Class A, Class B and Class C, respectively, multiplied by the average account value over the period, multiplied by number of days in most recent fiscal half-year/366 (to reflect the one-half year period). 10 New York Tax-Free Income Fund | Annual report Portfolio summary Top 10 holdings 1 Puerto Rico Aqueduct & Sewer Auth., 7-1-11, 7.470% 4.4% New York State Dormitory Auth., Pers., 5-15-19, 5.50% 4.0% Oneida County Industrial Development Agency, 7-1-29, Zero 3.4% Triborough Bridge & Tunnel Auth., 1-1-21, 6.125% 3.3% New York City Municipal Water Finance Auth., 6-15-33, 5.500% 2.9% New York, State of, 12-1-17, 5.250% 2.9% Virgin Islands Public Finance Auth., 10-1-18, 5.875% 2.7% Port Auth. of New York & New Jersey, 10-1-19, 6.750% 2.7% New York City Municipal Water Finance Auth., 6-15-35, 2.200% 2.5% New York LOC Asst. Corp. Rev., 4-1-17, 5.500% 2.5% Sector distribution General obligation bonds 7% Public facility 5% Revenue bonds Tobacco 3% Education 21% Pollution 3% Water and sewer 14% Economic development 2% Health 11% Electric 2% Industrial development 8% Other Revenue bonds 11% Sales tax 7% Short-term investments & other 1% Transportation 5% 1 As a percentage of net assets on August 31, 2008. 2 Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. Annual report | New York Tax-Free Income Fund 11 F I N A N C I A L S T A T E M E N T S Funds investments Securities owned by the Fund on 8-31-08 This schedule is divided into two main categories: tax-exempt long-term bonds and short-term investments. Tax-exempt long-term bonds are broken down by state or territory. Under each state or territory is a list of securities owned by the Fund. Short-term investments, which represent the Funds cash position, are listed last. Interest Maturity Credit Par value State, issuer, description rate date rating (A) Value Tax-exempt long-term bonds 99.35% (Cost $52,216,704) California 1.64% California, State of GO Ref Daily Kindergarten Univ Ser 2004A4 (V) 2.240% 05-01-34 AA $900 900,000 New York 84.32% Albany Parking Auth, Rev Ref Bond Ser 2001A 5.625 07-15-25 BBB+ 385 424,428 Rev Bond Ser 2001A 5.625 07-15-25 BBB+ 365 371,194 Chautauqua Tobacco Asset Securitization Corp, Rev Ref Asset Backed Bond (G) 6.750 07-01-40 BBB+ 1,000 1,022,170 Herkimer County Industrial Development Agency, Rev Ref Folts Adult Home Ser 2005A 5.500 03-20-40 Aaa 1,000 1,034,680 Monroe Newpower Corp, Rev Ref Pwr Facil 5.100 01-01-16 BBB 1,000 988,730 Nassau County Industrial Development Agency, Rev Ref Civic Facil North Shore Hlth Sys Projs Ser 2001A 6.250 11-01-21 A3 275 285,354 New York City Industrial Development Agency, Rev Civic Facil Lycee Francais de NY Proj Ser 2002A (D) (G) 5.375 06-01-23 BBB 1,000 925,440 Rev Civic Facil Polytechnic Univ Proj 6.125 11-01-30 AAA 1,000 1,093,340 Rev Ref Polytechnic University Proj (D) 5.250 11-01-27 BB+ 1,000 908,800 Rev Spec Airport Facil Airis JFK I LLC Proj Ser 2001A 5.500 07-01-28 BBB 1,000 837,520 Rev Terminal One Group Assn Proj 5.500 01-01-21 BBB+ 1,000 1,002,310 New York City Industrial Dev Agy, Rev Ref Brooklyn Navy Yard Cogen Partners 5.650 10-01-28 BB+ 1,000 959,390 Rev Liberty 7 World Trade Ctr Ser 2005A (G) 6.250 03-01-15 BB+ 1,000 1,009,680 See notes to financial statements 12 New York Tax-Free Income Fund | Annual report F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value State, issuer, description rate date rating (A) Value New York (continued) New York City Municipal Water Finance Auth, Rev Preref Wtr & Swr Sys Ser 2000B 6.000% 06-15-33 AAA $740 $798,911 Ser. F Sub. Ser. F-2 (V) 2.200 06-15-35 AAA 1,400 1,400,000 Rev Unref Bal Wtr & Swr Sys Ser 2000B 6.000 06-15-33 AAA 460 493,042 Rev Ref Wtr & Swr Sys Cap Apprec Ser 2001D Zero 06-15-20 AAA 2,000 1,184,640 Rev Ref Wtr & Swr Sys 5.500 06-15-33 AAA 1,500 1,606,260 New York City Transitional Finance Auth, Rev Future Tax Sec Ser 2000B 6.000 11-15-29 AAA 1,000 1,076,780 Rev Ref Future Tax Sec Ser 2002A (Zero to 11-1-11 then 14.000% Zero 11-01-29 AAA 1,000 895,990 Rev Lease State Univ Dorm Facil Ser 2000A 6.000 07-01-30 AA 1,000 1,080,720 New York State Dormitory Auth, Pers. Income Tax Rev Ed. Ser. A 5.000 03-15-27 AAA 1,000 1,036,860 Rev Cap Apprec FHA Insd Mtg Ser 2000B (G) Zero 08-15-40 AA 3,000 419,490 Rev Miriam Osborn Mem Home Ser 2000B (D) 6.875 07-01-25 BBB 750 769,028 Rev North Shore L I Jewish Grp 5.375 05-01-23 Aaa 1,000 1,116,180 Rev Ref Orange Regl Med Ctr 6.125 12-01-29 Ba1 750 728,753 Rev Unref City Univ 4th Ser 2001A 5.250 07-01-31 AA 130 140,626 Rev Ref State Univ Edl Facil Ser 1993A 5.500 05-15-19 AA 2,000 2,220,980 Rev State Univ Edl Facil Ser 2000B 5.375 05-15-23 AAA 1,000 1,065,970 Rev Ref State Univ Edl Facil Ser 1993A (D) 5.250 05-15-15 AAA 1,000 1,092,520 Rev Ref Univ of Rochester Defd Income Ser 2000A (Zero to 7-1-10 then 6.050%) (D) Zero 07-01-25 AA 1,000 964,890 New York State Environmental Facilities Corp, Rev Unref Bal Poll Control Ser 1991E 6.875 06-15-10 AAA 20 20,080 New York, State of GO Ultd, Ser. B 5.250 12-01-17 AA 1,500 1,595,325 Ser. J 5.000 05-15-23 AA 1,000 1,021,330 New York LOC Asst Corp Rev., Ref. Ser. C 5.500 04-01-17 AAA 1,225 1,379,080 New York State Thruway Authority Second, Rev Gen Hwy & Brdg Tr Fd Ser 2008A 5.000 04-01-22 AA 500 524,440 Oneida County Industrial Development Agency, Rev Civic Facilities Hamilton College Proj Ser 20007A (D) Zero 07-01-29 AA 5,330 1,873,015 See notes to financial statements Annual report | New York Tax-Free Income Fund 13 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value State, issuer, description rate date rating (A) Value New York (continued) Onondaga County Industrial Development Agency, Rev Sr Air Cargo (G) 6.125% 01-01-32 BBB $1,000 $913,320 Orange County Industrial Development Agency, Rev Civic Facil Arden Hill Care Ctr Newburgh Ser 2001C (G) 7.000 08-01-31 B+ 500 508,460 Port Auth of New York & New Jersey, Rev Ref Spec Proj KIAC Partners Ser 4 (G) 6.750 10-01-19 BBB 1,500 1,500,270 Suffolk County Industrial Development Agency, Rev Civic Facil Huntington Hosp Proj Ser 2002B 6.000 11-01-22 BBB 1,000 1,023,260 Triborough Bridge & Tunnel Auth, Rev Ref Gen Purpose Ser 1992Y 6.125 01-01-21 AAA 1,500 1,800,420 Ser D 5.000 11-15-31 A+ 1,000 1,013,500 TSASC, Inc., Rev Tobacco Settlement Asset Backed Bond Ser 1 5.500 07-15-24 AAA 730 788,743 Upper Mohawk Valley Regional Water Finance Auth, Rev Wtr Sys Cap Apprec (D) Zero 04-01-22 Aa3 2,230 1,168,966 Westchester County Healthcare Corp, Rev Ref Sr Lien Ser 2000A 6.000 11-01-30 BBB 1,150 1,109,359 Yonkers Industrial Development Agency, Rev Cmty Dev Pptys Yonkers Inc Ser 2001A 6.625 02-01-26 Baa3 1,000 1,101,280 Puerto Rico 9.57% Puerto Rico, Commonwealth of, GO Unltd Ser 975 (D)(M)(P) 7.920 07-01-18 Aaa 500 571,690 Puerto Rico Aqueduct & Sewer Auth, Rev Inverse Floater (Gtd) (D)(M)(P) 7.470 07-01-11 AAA 2,000 2,404,320 Puerto Rico Public Building Auth, Rev Govt Facil Ser 1995A (Gtd) (D) 6.250 07-01-12 AA 1,110 1,194,105 Puerto Rico Public Finance Corp, Rev Preref Commonwealth Approp Ser 2002E 5.500 08-01-29 BBB 1,005 1,087,138 Virgin Islands 3.82% Virgin Islands Public Finance Auth, Rev Ref Gross Receipts Tax Ln Note Ser 1999A 6.500 10-01-24 BBB+ 535 586,927 Rev Sub Lien Fund Ln Notes Ser 1998E (G) 5.875 10-01-18 BBB 1,500 1,510,575 See notes to financial statements 14 New York Tax-Free Income Fund | Annual report F I N A N C I A L S T A T E M E N T S Par value State, issuer, description Value Short-term investments 0.26% (Cost $143,000) Joint Repurchase Agreement 0.26% Joint Repurchase Agreement with Barclays PLC dated 8-29-08 at 2.02% to be repurchased at $143,032 on 9-02-08, collateralized by $125,048 U.S. Treasury Inflation Indexed Note, 2.50%, due 7-15-16 (valued at $145,860, including interest). $143 143,000 Total investments (Cost $52,359,704)  99.61% Other assets and liabilities, net 0.39% Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. (A) Credit ratings are unaudited and are rated by Moodys Investors Service where Standard & Poors ratings are not available unless indicated otherwise. (D) Bond is insured by one of these companies: Insurance Coverage As a % of Total Investments ACA Financial Guaranty Corp. 4.76 Ambac Financial Group, Inc. 4.32 Financial Guaranty Insurance Company 2.00 Financial Security Assurance, Inc. 1.05 Municipal Bond Insurance Association 9.58 (G) Security rated internally by John Hancock Advisers, LLC. Unaudited. (M) Inverse floater bond purchased on secondary market. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (V) Variable rate demand notes are securities whose interest rates are reset periodically at market levels. These securities are often payable on demand and are shown at their current rates as of August 31, 2008.  At August 31, 2008, the aggregate cost of investment securities for federal income tax purposes was $52,297,040. Net unrealized appreciation aggregated $2,396,239, of which $3,014,744 related to appreciated investment securities and $618,505 related to depreciated investment securities. See notes to financial statements Annual report | New York Tax-Free Income Fund 15 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 8-31-08 This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value and the maximum offering price per share. Assets Investments at value (Cost $52,359,704) $54,693,279 Receivable for shares sold 59,329 Interest receivable 665,303 Receivable from affiliates 2,543 Total assets Liabilities Due to custodian 56,401 Payable for shares repurchased 354,235 Payable to affiliates Management fees 22,461 Distribution and service fees 19,739 Other 12,347 Other payables and accrued expenses 49,991 Total liabilities Net assets Capital paid-in 53,158,801 Accumulated net realized loss on investments (606,165) Net unrealized appreciation of investments 2,333,575 Accumulated net investment income 19,069 Net assets Net asset value per share Based on net asset values and shares outstanding  the Fund has an unlimited number of shares authorized with no par value Class A ($44,081,354 ¸ 3,684,943 shares) $11.96 Class B ($7,825,645 ¸ 654,212 shares) 1 $11.96 Class C ($2,998,281 ¸ 250,631 shares) 1 $11.96 Maximum offering price per share Class A ($11.96 ¸ 95.5%) 2 $12.52 1 Redemption price is equal to net asset value less any applicable contingent deferred sales charge. 2 On single retail sales of less than $100,000. On sales of $100,000 or more and on group sales the offering price is reduced. See notes to financial statements 16 New York Tax-Free Income Fund | Annual report F I N A N C I A L S T A T E M E N T S Statement of operations For the year ended 8-31-08 This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investment income Interest $2,871,021 Total investment income Expenses Investment management fees (Note 4) 270,335 Distribution and service fees (Note 4) 248,282 Transfer agent fees (Note 4) 39,239 Accounting and legal services fees (Note 4) 5,595 Custodian fees 27,189 Professional fees 21,243 Printing fees 18,852 Blue sky fees 8,536 Trustees fees 3,224 Miscellaneous 4,484 Total expenses Less expense reductions (Note 4) (696) Net expenses Net investment income Realized and unrealized gain (loss) Net realized loss on investments (43,829) Change in net unrealized depreciation of investments (277,248) Net realized and unrealized loss Increase in net assets from operations See notes to financial statements Annual report | New York Tax-Free Income Fund 17 F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Year ended ended 8-31-07 8-31-08 Increase (decrease) in net assets From operations Net investment income $2,338,321 $2,224,738 Net realized gain (loss) 42,349 (43,829) Change in net unrealized appreciation (depreciation) (1,759,574) (277,248) Increase in net assets resulting from operations Distributions to shareholders From net investment income Class A (1,773,258) (1,769,992) Class B (424,606) (324,308) Class C (132,621) (110,644) From Fund share transactions (Note 5) Total increase (decrease) Net assets Beginning of year 60,180,292 54,481,284 End of year 1 1 Includes accumulated net investment income of $19,072 and $19,069, respectively. See notes to financial statements 18 New York Tax-Free Income Fund | Annual report F I N A N C I A L S T A T E M E N T S Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. CLASS A SHARES Period ended 8-31-04 8-31-05 8-31-06 8-31-07 8-31-08 Per share operating performance Net asset value, beginning of year Net investment income 1 0.54 0.52 0.52 0.52 0.51 Net realized and unrealized gain (loss) on investments 0.36 0.15 (0.21) (0.37) (0.07) Total from investment operations Less distributions From net investment income (0.54) (0.52) (0.52) (0.52) (0.51) Net asset value, end of year Total return (%) 2 3 3 3 3 Ratios and supplemental data Net assets, end of year (in millions) $44 $44 $43 $40 $44 Ratios (as a percentage of average net assets): Expenses before reductions 1.02 1.06 1.03 1.03 1.04 Expenses net of all fee waivers 1.01 1.06 1.03 1.03 1.04 Expenses net of all fee waivers and credits 1.01 1.06 1.03 1.03 1.04 Net investment income 4.35 4.18 4.20 4.22 4.28 Portfolio turnover (%) 43 25 32 17 25 1 Based on the average of the shares outstanding. 2 Assumes dividend reinvestment and does not reflect the effect of sales charges. 3 Total returns would have been lower had certain expenses not been reduced during the periods shown. See notes to financial statements Annual report | New York Tax-Free Income Fund 19 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS B SHARES Period ended 8-31-04 8-31-05 8-31-06 8-31-07 8-31-08 Per share operating performance Net asset value, beginning of year Net investment income 1 0.45 0.43 0.43 0.43 0.43 Net realized and unrealized gain (loss) on investments 0.36 0.15 (0.21) (0.37) (0.07) Total from investment operations Less distributions From net investment income (0.45) (0.43) (0.43) (0.43) (0.43) Net asset value, end of year Total return (%) 2 3 3 3 3 Ratios and supplemental data Net assets, end of year (in millions) $20 $17 $14 $11 $8 Ratios (as a percentage of average net assets): Expenses before reductions 1.72 1.76 1.73 1.73 1.74 Expenses net of all fee waivers 1.71 1.76 1.73 1.73 1.74 Expenses net of all fee waivers and credits 1.71 1.76 1.73 1.73 1.74 Net investment income 3.65 3.48 3.50 3.52 3.57 Portfolio turnover (%) 43 25 32 17 25 1 Based on the average of the shares outstanding. 2 Assumes dividend reinvestment and does not reflect the effect of sales charges. 3 Total returns would have been lower had certain expenses not been reduced during the periods shown. See notes to financial statements 20 New York Tax-Free Income Fund | Annual report F I N A N C I A L S T A T E M E N T S Financial highlights CLASS C SHARES Period ended 8-31-04 8-31-05 8-31-06 8-31-07 8-31-08 Per share operating performance Net asset value, beginning of year Net investment income 1 0.45 0.43 0.43 0.43 0.43 Net realized and unrealized gain (loss) on investments 0.36 0.15 (0.21) (0.37) (0.07) Total from investment operations Less distributions From net investment income (0.45) (0.43) (0.43) (0.43) (0.43) Net asset value, end of year Total return (%) 2 3 3 3 3 Ratios and supplemental data Net assets, end of year (in millions) $5 $5 $3 $4 $3 Ratios (as a percentage of average net assets): Expenses before reductions 1.72 1.76 1.73 1.73 1.74 Expenses net of all fee waivers 1.71 1.76 1.73 1.73 1.74 Expenses net of all fee waivers and credits 1.71 1.76 1.73 1.73 1.74 Net investment income 3.65 3.48 3.50 3.51 3.57 Portfolio turnover (%) 43 25 32 17 25 1 Based on the average of the shares outstanding. 2 Assumes dividend reinvestment and does not reflect the effect of sales charges. 3 Total returns would have been lower had certain expenses not been reduced during the periods shown. See notes to financial statements Annual report | New York Tax-Free Income Fund 21 Notes to financial statements Note 1 Organization John Hancock New York Tax-Free Income Fund (the Fund) is a non-diversified series of John Hancock Tax-Exempt Series Fund (the Trust), an open-end management investment company registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to seek a high level of current income, consistent with the preservation of capital, that is exempt from federal, New York State and New York City personal income taxes. Since the Fund invests primarily in New York state issuers, the Fund may be affected by political, economic or regulatory developments in the state of New York. The Trustees have authorized the issuance of multiple classes of shares of the Fund, designated as Class A, Class B, and Class C shares. The shares of each class represent an interest in the same portfolio of investments of the Fund and have equal rights as to voting, redemptions, dividends and liquidation, except that certain expenses, subject to the approval of the Trustees, may be applied differently to each class of shares in accordance with current regulations of the Securities and Exchange Commission (SEC) and the Internal Revenue Service. Shareholders of a class that bears distribution and service expenses under the terms of a distribution plan have exclusive voting rights to that distribution plan. Class B shares will convert to Class A shares eight years after purchase. Note 2 Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. The following summarizes the significant accounting policies of the Fund: Security valuation The net asset value of Class A, Class B and Class C shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 P
